Citation Nr: 0842436	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating (i.e., a rating 
higher than 0 percent) for a right shoulder disability as a 
residual of a dislocation.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a headache 
disorder, including as secondary to the sinus disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As support for his claims, the veteran testified at a video-
conference hearing in October 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
During the hearing, the veteran, through his representative, 
indicated he was withdrawing his appeal on the issues of 
whether there was new and material evidence to reopen his 
previously denied, unappealed, claims for service connection 
for bilateral hearing loss and a right hip disorder.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2008).  The 
veteran's statements during his October 2008 video-conference 
hearing have since been transcribed; therefore, he has 
validly withdrawn these claims.  Consequently, the Board no 
longer has jurisdiction to review these issues on appeal and 
they are accordingly dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).



Another preliminary point worth mentioning is that, in his 
December 2005 substantive appeal (VA Form 9), the veteran 
appeared to petition to reopen his previously denied claim 
for service connection for Persian Gulf War syndrome.  
Specifically in this regard, he submitted literature on Gulf 
War illnesses.  So this additional claim is referred to the 
RO for appropriate development and consideration.  The Board 
does not have jurisdiction to consider it, even in a remand, 
because the RO has not considered it in the first instance, 
much less denied it, followed by the initiation of a timely 
appeal to the Board by the veteran.  See 38 C.F.R. § 20.200 
(2007).  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  

The Board is remanding the claims for right shoulder and 
respiratory disorders to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  
However, the Board is going ahead and deciding the claims for 
a sinus disorder and consequent headaches.


FINDINGS OF FACT

1.  There is no competent evidence of record indicating an 
etiological relationship between the veteran's current sinus 
and headache disorders and his military service, including 
due to exposure to volcanic ash and smoke during service in 
1991.  He only had sinus and headache symptoms of an acute 
and transitory nature in service, which resolved prior to his 
discharge and, therefore, were not chronic in nature.

2.  Since the Board is herein denying service connection for 
a sinus disorder, there is no underlying service-connected 
disability to which the veteran's headache disorder may be 
secondarily service-connected to.  



CONCLUSIONS OF LAW

1.  The veteran's sinus disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The veteran's headache disorder also was not incurred in 
or aggravated by his military service and is not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disability - in particular, his sinus 
disorder inasmuch as it, too, is not service connected.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2003 and March 2004.  This letter informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the disability rating and downstream 
effective date elements of the claim.  However, there has 
been no reason for the RO to again go back and readjudicate 
the claim, such as in another SSOC, because the veteran has 
not submitted any additional, relevant evidence in response 
to that additional Dingess notice, that has not been 
previously considered.  38 C.F.R. §§ 19.31, 19.37 (West 2002 
and Supp. 2007); see again, Mayfield IV and Prickett, supra.  
That is to say, the absence of another SSOC after the most 
recent March 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
identified private treatment records.  Therefore, the Board 
is satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the service connection 
claims for sinus and headache disorders as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no medical 
evidence suggesting his sinus or headache disorders are 
etiologically linked to his military service - including to 
any injury or disease he may have sustained while on 
active duty.  Further, there is no basis for secondary 
service connection for his headaches because the Board does 
not find sufficient basis here to grant service connection to 
the underlying claim of sinus disorder.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Sinus Disorder, 
and for Headaches, Including as Secondary to Sinus Disorder

The veteran also claims a sinus disorder began after working 
in volcanic ash, after a volcano erupted in the Philippines 
in 1991, while he was stationed there during active military 
service.  He further claims that he has a headache disorder 
that is attributable to his contended sinus condition.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

Here, there is no disputing the veteran has a current sinus 
disorder, satisfying the preliminary, threshold requirement 
for service connection.  The record is replete with private 
records documenting recent treatment and diagnosis of his 
sinusitis, rhinitis, and nasal polyps. And though it is not 
so clear, the Board concedes that he also has a headache 
disorder.  In that regard, a July 1997 treatment record by 
Dr. W.R. noted his complaints of recurrent headaches.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

Consequently, the determinative issue is whether the 
veteran's current sinus and headache disorders are 
attributable to his military service - and, in particular, 
to the exposure to volcanic smoke and ash that he contends 
occurred in 1991.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this critical respect that his claims fail.  There 
is simply no competent medical evidence of record that 
etiologically links his current sinus or headache disorder to 
his active military service, especially to his asserted 
exposure to ash and smoke from a volcano explosion in the 
Philippines in 1991.  

In this regard, the July 1997 private treatment record by Dr. 
W.R. documents the veteran's self-reported history of a 
"chronic history of nasal stuffiness, recurrent sinusitis, 
usually occurring in the fall and spring of the year," and 
that "[i]n 1991, he was near an erupting volcano and exposed 
to smoke and ash.  He states his sinus symptoms began at that 
time."  But, the Board emphasizes that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Since the Dr. W.R. did not 
provide an independent medical finding, comment, or opinion, 
confirming the veteran's self-reported history, this report 
does not support the veteran's claims.  Moreover, the 
physician's independent assessment of the etiology of his 
potentially related headache disorder was "undetermined."

Although the SMRs report the veteran receiving treatment for 
acute and transitory episodes of colds with sinus problems 
and headaches, these appeared to have resolved while in 
service.  Importantly, the records do not reflect a chronic 
sinus or headache disorder while in service.  Indeed, the 
November 1994 separation examination reflects no indications 
of any sinus or headache disorder, especially not of a 
chronic nature.  Therefore, service connection may not be 
established based on chronicity in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  The Board finds that 
the SMRs, as a whole, provide evidence against a finding of a 
chronic sinus or headache disorder in service.  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claims.  While he may well believe that his current sinus and 
headache disorders are traceable back to volcanic ash and 
smoke exposure mentioned, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of this current disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

Furthermore, he asserts that Dr. W.R. found that his sinus 
and headache disorders began during service.  Nonetheless, he 
is not competent to relate what his doctors purportedly 
stated to him concerning a medical nexus to service.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

An underlying disease or injury must first be service 
connected for the veteran to claim secondary service 
connection.  38 C.F.R. 3.310.  Here, the Board is denying his 
claim for service connection for the underlying sinus 
disorder.  Without service connection in effect for the 
underlying sinus disorder, there is no service-connected 
disorder for which his headache disorder may be secondary to.  
38 C.F.R. 3.310.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
sinus disorder on a direct basis, and consequently, against 
the claim for a headache disorder on a secondary basis.  So 
there is no reasonable doubt to resolve in the veteran's 
favor, and this appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for a sinus disorder is 
denied.

The claim for service connection for headache disorder, 
including as secondary to the sinus disorder, is denied.




REMAND

Before addressing the remaining claims on appeal, the Board 
finds that additional development is required.  

VA needs to provide additional VCAA notice to comply with the 
Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
More specifically, additional notice is needed to:  (1) 
notify the veteran of the evidence and information necessary 
to reopen his claim for service connection 
(i.e., by describing what is meant by new and material 
evidence); (2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. 
§ 3.159(b) (2008), and any applicable legal precedent.  
VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  See VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The veteran also claims a respiratory disorder began after 
working in volcanic ash, following a volcano eruption in the 
Philippines in 1991, while he was stationed there during 
active military service.  

The RO's November 1995 decision, which initially considered 
and denied the veteran's claim for service connection for a 
respiratory disorder, including due to volcanic ash exposure, 
is the final decision on the merits of this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  That decision, in relevant 
part, denied service connection for the respiratory disorder 
because his service medical records (SMRs) showed shortness 
of breath symptomatology that was acute and transitory, and 
had resolved.  Importantly, his service medical records 
(SMRs) were unremarkable for any diagnosis of a chronic 
respiratory disorder during his active military service.  In 
addition, there was no competent evidence of a current 
diagnosis of a respiratory disorder, at the time of the 
November 1995 rating decision.  And although not a specified 
basis for the denial, there was also a lack of requisite 
medical nexus evidence etiologically linking a respiratory 
disorder to his military service, including due to volcanic 
ash exposure.  

The RO's March 2003 and March 2004 VCAA notice letters, 
however, did not describe what type of evidence would be 
necessary to overcome these prior evidentiary shortcomings.  
38 C.F.R. § 3.156(a) (2008).  Rather, the letters only 
describe what is meant by new and material evidence in a 
general sense, but to reiterate, not with respect to the 
specific missing elements of the previously denied claim for 
service connection.  Indeed, the RO has provided the veteran 
no other VCAA notice letters that directly advise what 
specific evidence would be required to reopen his claim for 
service connection for a respiratory disorder, including due 
to volcanic ash exposure.  He must receive this VCAA notice 
before deciding the appeal of this claim.

As well, regarding the increased rating claim for his 
service-connected right shoulder disability, the AMC needs to 
send the veteran a VCAA notice letter complying with another 
recent precedent decision, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Lastly, since this appeal has been ongoing for several years, 
the Board also finds that another VA examination is needed to 
determine the current severity of the veteran's right 
shoulder disability.  His last VA examination was in June 
2003, so over five years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered a contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  

Significantly, it appears that the severity and nature of the 
veteran's right shoulder disability has worsened.  In that 
regard, he recently underwent surgery for a right shoulder 
disorder of chronic impingement syndrome, with 
acromioclavicular (AC) joint arthritis, in August 2007.  
Notably, there was no sign of arthritis in that joint in the 
even earlier, June 2003 VA examination.  Moreover, his right 
shoulder surgery was of such severity to necessitate several 
weeks of convalescence, even providing the basis for the 
grant of a temporary total evaluation in a March 2008 rating 
decision.  Accordingly, the likely change in severity of his 
right shoulder disorder makes a more current examination 
necessary.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claim for service connection for a 
respiratory disorder, including due to volcano eruption 
exposure (i.e., describes what new and material evidence 
is under the current standard); and (2) notifies him of 
what specific evidence would be required to substantiate 
the element or elements needed for service connection 
that were found insufficient in the prior denial 
on the merits.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.	Send the veteran a VCAA notice to comply with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

3.	Schedule the veteran for an appropriate VA 
examination to assess the current severity of his right 
shoulder disability.  He is hereby advised that failure 
to report for his scheduled VA examination, without good 
cause, may have adverse consequences on these claims.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the veteran's pertinent medical history.

4.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted to 
the veteran's satisfaction, send him an SSOC and give 
him an opportunity to respond to it before returning the 
file to the Board for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


